Case 2:19-cv-01762-MVL-DPC Document 1-2 Filed 02/26/19 Page 1of 3

={LED
“ig Gi -2 PF 31

pay ,
s OO tie

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

 

 

 

STATE OF LOUISIANA
wo Adl¢- 09418
ANGELA MURTAGH
VERSUS
AMERICAS INSURANCE COMPANY SECTION ]
FILED PESOEY CICRRED NAPOLEON

CLERK, CMIL DISTRICT COURT
NOW INTO COURT, through proper persoft ddnte!bdtfiUhter? Angeha Murtagh, a person
421 LOVOLSA AVENUE - ROG 42

. spol: - ONE = =, ~ .
of the full age of majority residing in Orleans Parisi, SiG Feb patfully represents that:

 

l. Receipt bate 1ONZI2018 3-480 Piel
: Receipt Number F19529
Made defendant herein is: Cashler deiaucie

Register
CitraiteEe—4s

Case Number

  

           

CDC Cash Register 8
© 2048-DS9 18
foreign insurance company authorizedata daaind doing qnusinass in the State or

AmountReceived 350500 .
Louisiana with the Louisiana Secretary of:Stete.as its designgted agent for service

Cee Payment $0

a, Americas Insurance Company (he

 

of process. Payment! Transaction List

jy, ClesitCard # gaZz406 Fs08.00
Angela Murtagh owns property located at 3804-06 Laurel, in New Orleans, Louisiana

Charged Paid Bal

. Nem ,,
(sometimes hereinafter referred to as “the subject PFODGTLY’ 2, Eimach $4494.50 $444.50 $0.00

of Rontract

I, Judicial Doatege $0.40) $0.40 $0.00

. Suilding Furul Fee o  ReS Ot Fes RO IO
The subject property was insured under, a, LQMPOW ORES policy ishyed by Aine

Hee . . $26.00, BeS0 00
Insurance Company, identified by policy number 630543, which policy was in ‘fall, Fores “ari

effect at the time of the loss.
IV.
On or about October 2, 2017, plaintiff noticed water damage penetrating through the
bathroom tile surrounding the tub on the 3804 side. Upon further inspection, plaintiff noticed the
walls were wet in the living room and master bedroom, as well as water under the window in the

kitchen. Upon information and belief, there is additional damage to walls, flooring, sub, toring

EXHJBIT

 
Case 2:19-cv-01762-MVL-DPC Document 1-2 Filed 02/26/19 Page 2 of 3

and other structural elements of the property. All of the damage was observed by simple
inspection at the time the insured evaluated the loss.
V.
The damage sustained to 3804-06 Laurel Street was caused by a covered peril.
VI

Insurer prepared an estimate for repair and made partial payment of $5,735.07 to
plaintiff. Plaintiff avers that insurer failed to properly adjust and/or appraise her dwelling
damaged as a result of the covered peril, and that additional money is owed to plaintiff for the
damages to Units 3804-3806 pursuant to her Dwelling policy.

VIL

Upon information and belief, and out of an abundance of caution, plaintiff further alleges
that insurer acted arbitrarily and capriciously in adjusting and appraising the damages and losses
to her dwelling, and/or for fair rental value, and/or for all other relief provided by the policy
and/or in paying an appropriate amount of such damage(s) after satisfactory proof of loss.

VHL.

Additionally, it has been more than 60 days since satisfactory proof of loss was submitted
and more than 60 days since an inspection was made. Therefore, the plaintiff is entitled to
recover from insurer under La. R.S. 22:1973 (formally La. R.S. 22:1220) and/or La. R.S.
22;1893 (formally La. R.S. 22:658) damages, penalties, attorney fees, costs and/or other relief set
forth therein and any relief afforded under the law.

. IX.

Accordingly, plaintiff is entitled to be compensated for her damages, however, defendant
insurer has not issued adequate payment to plaintiff despite being given proper proof of loss and
amicable demand. Therefore, the plaintiff requests all damages allowed under the law including
but not limited to their dwelling, loss of use, emotional distress, inconvenience and loss of

enjoyment of their property.
Case 2:19-cv-01762-MVL-DPC Document 1-2 Filed 02/26/19 Page 3 of 3

X.

The amount in controversy, exclusive of interest, court costs, attorney’s fees and
penalties does exceed the amount required for a trial by jury in this matter. Plaintiff reserves her
night to request a trial by jury.

WHEREFORE, petitioner prays that the defendant, Americas Insurance Company, be
duly served and cited to appear and answer this Petition, and that after due proceedings, there be
judgment in favor of the petitioner and against the defendant for all damages as are reasonable in
the premises with legal interest thereon from the date of judicial demand and for ail costs of

these proceedings and all general and equitable relief deemed proper by the Honorable Court.

Respectfully submitted,

 
 

‘a

Aaa

1 Bamboo Road
New Orleans, Louisiana 70124
(504) 957-7727

Please Serve:

Americas Insurance Company
Through their agent of service
Louisiana Secretary of State
8585 Archives Ave.

Baton Rouge, LA 70809

A TRUE COP?’

hhh

DEPUTY CLERK DEBAY CLERK CHW DISTRICT COUR COURT
PARISH OF ORLEANS
STATE NF 1 A
